       Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

ROBERT F. COOPER, AMALIZZ               *
MATHEWS, WHITNEY DOWDELL,
LAKIESHA GOODINE, and KIRA              *
SYKES,
                                        *
      Plaintiffs,
                                        *
vs.                                             CASE NO. 4:17-CV-116 (CDL)
                                        *
PARKER PROMOTIONS, INC., d/b/a
Club Fetish, and NICHOLAS               *
PARKER,
                                        *
      Defendants.
                                        *

                                    O R D E R

      Defendants operate an adult establishment called Club Fetish.

Plaintiffs worked at the club.         They filed this action pursuant to

the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”),

seeking   to    recover    unpaid    minimum    and   overtime   wages   from

Defendants for the years 2014 to 2017.           Presently pending before

the Court are the parties’ motions for summary judgment.              For the

reasons set forth below, these motions (ECF Nos. 49 & 50) are

granted in part and denied in part.

                          SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R. Civ.

P. 56(a).      In determining whether a genuine dispute of material
      Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 2 of 16



fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,    drawing   all   justifiable   inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.     Id. at 248.    A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                                DISCUSSION

     Preliminarily, the Court notes that the parties agree on the

following three issues: (1) that Plaintiffs who were dancers were

not exempt “creative professionals” under the FLSA (assuming that

Plaintiffs were covered employees); (2) that Defendants are not

entitled to any setoff of unpaid wage liability; and (3) that

Defendants are entitled to summary judgment on Plaintiff Goodine’s

overtime claim.   Accordingly, summary judgment is granted in favor

of Plaintiffs on issues (1) and (2) and in favor of Defendants on

issue (3).    The Court addresses the motions for summary judgment

regarding the other issues in the remainder of this Order.

     The FLSA requires that an “employee” who is “engaged in

commerce” or “is employed in an enterprise engaged in commerce”

must be paid by her “employer” a minimum hourly wage and a wage of

one-and-a-half times her regular rate for each hour that she works

in excess of forty hours per week. 29 U.S.C. §§ 206(a), 207(a)(1).


                                    2
        Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 3 of 16



To recover unpaid wages under the FLSA, an individual must prove

that she is an “employee” who “is covered by the Act” and that her

“employer” did not pay the required wages. Collar v. Abalux, Inc.,

895 F.3d 1278, 1281 (11th Cir. 2018).             The statute of limitations

for non-willful FLSA violations is two years, and the statute of

limitations for willful FLSA violations is three years.                   29 U.S.C.

§ 255(a).      Even if an employer violates the FLSA by failing to pay

covered      employers    required     minimum    and    overtime     wages,     the

employer may reduce its liability by establishing a “good faith”

affirmative defense.        See 29 U.S.C. § 260.

     Defendants argue that Plaintiffs were not covered by the FLSA

for 2014, 2015, and 2016—meaning Plaintiffs were not “engaged in

commerce” or “employed in an enterprise engaged in commerce”—and

Defendants seek summary judgment on this basis.                  In addition, all

parties seek summary judgment on the following two issues: (1)

whether      Plaintiffs    were   “employees”     under    the    FLSA    (and   not

independent contractors); and (2) whether Nicholas Parker, as the

owner   of    Parker     Promotions,   Inc.,     was    Plaintiffs’      “employer”

within the meaning of the FLSA.              Defendants alone seek summary

judgment on Plaintiffs’ claim that the alleged FLSA violations

were willful.          And Plaintiffs alone seek summary judgment on

Defendants’ good faith affirmative defense.




                                         3
       Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 4 of 16



I.    Were Plaintiffs Covered by the FLSA for 2014 to 2016?

      To be covered by the FLSA, an employee must be “engaged in

commerce” or “employed in an enterprise engaged in commerce.”             29

U.S.C. §§ 206(a), 207(a)(1).       Thus, the FLSA “provides two types

of coverage: individual and enterprise.” Collar, 895 F.3d at 1281.

Plaintiffs Dowdell, Goodine, Mathews, and Sykes worked as dancers

(“Dancer Plaintiffs”). They rely on both individual and enterprise

coverage. Plaintiff Cooper, who worked as a security guard, relies

only on enterprise coverage.      Defendants do not dispute that there

is at least a genuine fact dispute as to whether enterprise

coverage existed for 2017.       But Defendants seek summary judgment

on this issue for 2014, 2015, and 2016, arguing that there was no

enterprise coverage for those years.        As discussed below, viewing

the evidence in the light most favorable to Plaintiffs, the non-

moving parties on this issue, genuine fact disputes exist on

whether there was enterprise coverage for all the relevant years

(2014 to 2017).    The Court finds it unnecessary to address whether

individual coverage also existed.

      Enterprise coverage requires proof that Parker Promotions

“has employees who, among other things, are ‘engaged in commerce’

as well as proof that [Parker Promotions] ‘is an enterprise whose

annual gross volume of sales made or business done is not less

than $500,000 (exclusive of excise taxes at the retail level that

are   separately   stated).’”    Collar,   895   F.3d   at   1281   (quoting


                                     4
      Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 5 of 16



29 U.S.C. § 203(s)(1)(A)).     Defendants do not dispute that some of

Club Fetish’s employees engaged in commerce by serving alcohol.

Defendants, however, assert that the club’s annual gross sales did

not exceed $500,000 for 2014, 2015, and 2016.

     “Annual gross sales ‘consist[] of [the] gross receipts from

all types of sales made and business done during a 12-month

period.’”    Id.   (alterations    in    original)    (quoting    29    C.F.R.

§ 779.259(a)).     “To determine the amount of annual gross sales,

the employer is required to use the same annual accounting method,

based on either a calendar year or a fiscal year.”             Id.     In this

case, Defendants’ bookkeeper calculated annual gross sales for

Club Fetish based on a calendar year.              Defendants’ bookkeeper

calculated that the annual revenue for Parker Promotions in 2014

was $302,557.00, and that is the amount of gross sales or receipts

reported to the Internal Revenue Service (“IRS”).                Parker Dep.

Pl.’s Ex. 49, 2014 Form 1120S, ECF No. 49-12 at 2.               Defendants’

bookkeeper   calculated    that    the    annual     revenue     for    Parker

Promotions in 2015 was $268,577.00, and that is the amount of gross

sales or receipts reported to the IRS.        Id., 2015 Form 1120S, ECF

No. 49-12 at 13. Defendants’ bookkeeper calculated that the annual

revenue for Parker Promotions in 2016 was $214,263.00, and that is

the amount of gross sales or receipts reported to the IRS.                Id.,

2016 Form 1120S, ECF No. 49-12 at 21.




                                    5
         Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 6 of 16



     Plaintiffs pointed to evidence that these revenues are based

on beverage sales but do not include door entry fees for the club.

Hanson Dep. vol. 2, 84:10-22, ECF No. 49-10.                 The club used

“nightly sheets” to keep track of revenue from its cash registers

and door fees.      Using the nightly sheets that Defendants provided

for 2016 and 2017, Plaintiffs calculated that the club’s revenue

from these sources was $421,584.00 in 2016 and $971,049.00 in

2017.1     Sorrenti Decl. ¶¶ 21-22, ECF No. 51-4; Sorrenti Decl.

Attach. E, ECF No. 51-4 at 26-44.

     Plaintiffs also pointed to evidence that the amounts Parker

Promotions reported to the IRS do not include “moneys that dancers

[paid] out to the club.”          Oakes Dep. 61:11-13, ECF No. 49-11.

Dancers made mandatory payouts to the club for house fees, security

personnel, and DJs.        Mathews Dep. 76:13-16, ECF No. 50-15 (“It’s

mandatory to tip the DJ, the bar, and the security. If you do not

tip these people, you don’t have a job. If you don’t pay a house

fee, you can’t work.”).        First, each dancer paid house fees of at

least $10 per shift, and the house fee was based on when each

dancer was “ready to work.”          Hanson Dep. Ex. 25, ECF No. 55-2;

Hanson Dep. vol. 1, 42:1-43:16, ECF No. 49-9 (stating that Exhibit

25 accurately reflected Club Fetish’s house fee policy for the




1
  Defendants did not produce any nightly sheets for 2014, and they only
produced nightly sheets for November and December of 2015.     Sorrenti
Decl. ¶ 3.


                                       6
         Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 7 of 16



relevant time period).         If a dancer began working at 7:00 p.m.,

the house fee was $10.          Hanson Dep. Ex. 25.       If a dancer began

working at 8:00 p.m., the house fee was $20.                Id.   If a dancer

began working at 9:00 p.m. the house fee was $30.                 Id.; Mathews

Dep. 68:8-12 (stating that the house fee for dancers who arrive

just before 9:00 is $30 but that they pay $10 extra if they arrive

late).     Second, dancers were required to pay $2 for each security

guard per shift.         Goodine Dep. 37:7-11, ECF No. 50-14; accord

Mathews     Dep.    76:13-16   (stating     that   tips   to    security   were

mandatory).        Third, dancers were required to pay at least $10 per

shift for the DJ.        Mathews Dep. 69:23-70:2; 76:13-16.

     Plaintiffs reviewed Club Fetish’s dancer schedules, staff

schedules, and nightly sheets for 2017 to calculate approximately

how much the dancers paid to the club and its personnel in

mandatory fees        during   that year.      Defendants      object to this

evidence, arguing that Plaintiffs did not provide support for the

calculations, which are summarized in the declaration of Jessica

Sorrenti and based on exhibits attached to that declaration.                The

calculations are not unsupported, and they are not complicated.

First, Plaintiffs looked at the nightly sheets and staff schedules

provided by Defendants to count how many security guards worked

each night.        Sorrenti Decl. ¶ 13.      Second, Plaintiffs looked at

the dancer schedules provided by Defendants to count how many

dancers worked each night and what time they arrived.                Id. ¶ 18.


                                       7
      Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 8 of 16



Based on that information, Plaintiffs calculated the amounts paid

to security guards each night by multiplying the number of security

guards on duty by the number of dancers on duty, then multiplying

that number by $2.       See generally Sorrenti Decl. Attach. D.

Plaintiffs calculated the amount of DJ fees by multiplying the

number of dancers on duty each night by $10.          See generally id.

And, Plaintiffs calculated the amount of house fees by adding

together (1) number of dancers who arrived by 7:00 p.m. times $10,

(2) number of dancers who arrived between 7:00 p.m. and 8:00 p.m.

times $20, and (3) number of dancers who arrived after 8:00 p.m.

times $30.   See generally id.       Plaintiffs then added all of the

figures together to determine the total amount of mandatory fees

Club Fetish dancers paid during 2017: more than $125,000.               See

Sorrenti Decl. Attach. D at 11.

     Though Plaintiffs completed these calculations for 2017, they

did not complete them for prior years.      That is because Defendants

only produced dancer and staff schedules for 2017.        Sorrenti Decl.

¶¶ 4-5.   Thus, based on Defendants’ failure to maintain and/or

produce these records, Plaintiffs did not have all of the necessary

information to complete the calculations for 2014, 2015, and 2016.

Plaintiffs argue that the Court may find a genuine fact dispute by

extrapolating   the   2017   data.       Defendants   argue    that    such

extrapolation would be inappropriate because after mid-2017, sales

at Club Fetish increased by “at least 65 percent.”            Hanson Dep.


                                     8
      Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 9 of 16



vol. 2, 51:8-15. But business did not change significantly between

2014 and mid-2017.   Id. at 51:21-52:2.      During the first six months

of 2017, the mandatory fees added up to at least $39,500.2             See

Sorrenti Decl. Attach. D at 1-6.        From this evidence, a jury could

conclude that the dancers paid the club and its personnel at least

$79,000 per year in mandatory fees.          So, a jury could conclude

that during 2016, the annual revenue for Club Fetish was $500,584

($421,584 plus $79,000).    And, based on Defendants’ representation

that business did not change significantly between 2014 and mid-

2017, a jury could conclude that the annual revenue for 2014 and

2015 was also at least $500,000.         For these reasons, there is a

genuine fact dispute on whether enterprise coverage existed for

2014 to 2017, and Defendants are not entitled to summary judgment

on this issue.3




2
   Defendants did not produce dancer schedules for thirteen dates—
including eight weekend dates—during the first half of 2017, so this
number does not include mandatory fees that were paid on those dates.
Sorrenti Decl. ¶ 4. However, the present record suggests that the club
was open on those dates and had several security guards on duty, which
means that a jury could conclude that the mandatory fees paid during the
first half of 2017 added up to more than $39,500. See generally Sorrenti
Decl. Attach. D at 5-7 (listing number of security guards on duty but
no dancers and thus no fee calculation for thirteen dates).
3 This conclusion does not take into account Plaintiffs’ argument that

the Court should calculate annual gross sales based on how much
Defendants underreported their 2017 revenue to the IRS, and it does not
take into account Plaintiffs’ argument that the Court should consider
evidence regarding the operations of Club Dream, another club owned by
Nicholas Parker.


                                    9
      Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 10 of 16



II.   Were Plaintiffs “Employees”?

      Only “employees” are entitled to minimum wage and overtime

pay under the FLSA.      Independent contractors are not.                It is

undisputed that Defendants categorized all of the Plaintiffs as

independent contractors and did not pay them minimum wage or

overtime.      Plaintiffs     contend     that   they   should    have    been

categorized as employees, as a matter of law, for the entire period

between 2014 and 2017.       Defendants, on the other hand, assert that

the Dancer Plaintiffs were correctly categorized as independent

contractors, as a matter of law, for the entire relevant timeframe.

      “To determine whether an individual falls into the category

of covered ‘employee’ or exempted ‘independent contractor,’ courts

look to the ‘economic reality’ of the relationship between the

alleged     employee   and     alleged     employer     and   whether     that

relationship    demonstrates     dependence.”         Scantland   v.     Jeffry

Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013).            “This inquiry

is not governed by the ‘label’ put on the relationship by the

parties or the contract controlling that relationship, but rather

focuses on whether ‘the work done, in its essence, follows the

usual path of an employee.’” Id. (quoting Rutherford Food Corp. v.

McComb, 331 U.S. 722, 729 (1947)).

      The courts consider six main factors in determining the

economic reality of the parties.          Those factors are:




                                     10
     Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 11 of 16



     (1) the nature and degree of the alleged employer’s
     control as to the manner in which the work is to be
     performed;

     (2) the alleged employee’s opportunity for profit or
     loss depending upon [her] managerial skill;

     (3) the alleged employee’s investment in equipment or
     materials required for [her] task, or [her] employment
     of workers;

     (4) whether the service rendered requires a special
     skill;

     (5) the degree of permanency and duration of the working
     relationship;

     (6) the extent to which the service rendered is an
     integral part of the alleged employer’s business.

Id. at 1312.

     Based on the present record, genuine fact disputes preclude

summary judgment on whether the Dancer Plaintiffs were employees

or independent contractors.       Notably, there is a genuine fact

dispute on how much control Club Fetish and its managers exercised

over the Dancer Plaintiffs, in large part because there is evidence

that the club’s rules were significantly relaxed over time.            A

reasonable jury could conclude based on the evidence viewed in the

light most favorable to Plaintiffs that the Dancer Plaintiffs were

economically dependent on Club Fetish and thus “employees” for all

or some of the relevant time.       But a reasonable jury could also

conclude based on the evidence viewed in the light most favorable

to Defendants that the Dancer Plaintiffs were in business for

themselves and thus were not “employees” for some or all of the



                                   11
      Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 12 of 16



relevant time.    It all depends on whose version of the facts the

jury credits.     Therefore, neither side is entitled to summary

judgment on the employee/independent contractor status of the

Dancer Plaintiffs, and both motions are denied on that issue.

     Defendants    did   not    seek        summary   judgment   on   Cooper’s

contention that he is an “employee,” and they did not respond to

the merits of Cooper’s summary judgment motion on this issue or

point to evidence to create a genuine fact dispute.              Defendants do

not appear to deny that the economic reality factors weigh in favor

of finding that Cooper was an employee rather than an independent

contractor.   Therefore, the Court grants Cooper’s summary judgment

motion on this ground .        Accordingly, if the jury concludes that

he was covered by the FLSA, then he has established the “employee”

element as a matter of law.4

     Defendants do argue that the Court should find, as a matter

of law, that Cooper cannot establish an overtime claim for any

workweek in 2017 because he testified during his deposition that

he only worked overtime without pay when he worked with a manager



4
  Defendants contend that Plaintiffs’ partial summary judgment motion
calls for an impermissible advisory opinion because Plaintiffs did not
seek summary judgment on the FLSA coverage element of their claims.
Federal Rule of Civil Procedure 56(a) permits a party to move for summary
judgment on “part of” a claim.      Here, Plaintiffs acknowledge that a
genuine fact dispute exists on the FLSA coverage issue. They simply ask
the Court to decide whether genuine fact disputes exist on other elements
of their claims. There is a substantial controversy between the parties
on these remaining elements, and the Court is satisfied that it may
determine whether genuine fact disputes exist on these elements.


                                       12
        Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 13 of 16



named Mandy Knight.         It is undisputed that “Knight left her

employment at the club sometime around 2017.”            Defs.’ Statement of

Material Facts ¶ 6, ECF No. 49-2.          It is not clear from the present

record precisely when Knight left her employment at the club, and

the Court thus cannot conclude as a matter of law that Knight left

her employment before 2017.         This is a fact question for the jury,

and Defendants are not entitled to summary judgment on this issue.

     Defendants also point out that Plaintiffs argue in a footnote

of their summary judgment brief that Cooper also worked for Club

Dream, that Club Dream and Club Fetish were a single enterprise

operated by Defendants, and that Cooper should recover damages in

this action for work he performed at Club Dream. Defendants assert

that although Plaintiffs have argued that the revenues of Club

Dream    should   be   considered    in    determining   whether   enterprise

coverage exists, Cooper did not disclose until that footnote in

his summary judgment brief that he was asserting a claim for unpaid

overtime at Club Dream.       Cooper did not assert such a claim in his

Complaint, and, according to Defendants, he did not disclose such

a claim in his initial disclosures or in his deposition.                  Thus,

Defendants argue Cooper should not be permitted to pursue an

overtime claim in this action based on unpaid overtime at Club

Dream.     The Court concludes that Cooper’s claims at trial should

be limited to the claims he clearly disclosed before the close of

discovery: claims based on his work at Club Fetish.


                                      13
      Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 14 of 16



III. Is Nicholas Parker an Employer?

      The FLSA broadly defines “employer” to include “any person

acting directly or indirectly in the interest of an employer in

relation to an employee.” 29 U.S.C. § 203(d). “A corporate officer

is personally liable as an FLSA employer if he has ‘operational

control of a corporation’s covered enterprise,’ which may be

involvement in the day-to-day operation of the company or direct

supervision of the employee at issue.” Moore v. Appliance Direct,

Inc., 708 F.3d 1233, 1237 (11th Cir. 2013) (quoting Patel v. Wargo,

803 F.2d 632, 637–38 (11th Cir. 1986)).

      Nicholas Parker is the sole owner of Parker Promotions, which

owns Club Fetish. The present record reveals genuine fact disputes

regarding the extent of Nicholas Parker’s participation in the

day-to-day operation of Club Fetish, as well as his role in

deciding to classify dancers and security guards as independent

contractors rather than employees.          Because reasonable jurors

could differ on whether Nicholas Parker was an employer, neither

side is entitled to summary judgment on this issue.

IV.   The Willfulness and Good Faith Issues

      An employer willfully violates the FLSA if it “either knew

that its conduct was prohibited by the statute or showed reckless

disregard about whether it was.”      Alvarez Perez v. Sanford-Orlando

Kennel Club, Inc., 515 F.3d 1150, 1163 (11th Cir. 2008).                If an

employee meets her burden of proving willfulness, then the statute



                                    14
        Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 15 of 16



of limitations for unpaid minimum and overtime wages is three years

rather than two.      See 29 U.S.C. § 255(a).        If a jury finds that an

employer violated the FLSA and assesses compensatory damages, then

the district court adds an award of liquidated damages unless the

employer “shows to the satisfaction of the court” that it acted in

good faith and had reasonable grounds for believing its conduct

did not violate the FLSA.          29 U.S.C. § 260.         “The willfulness or

good faith question is answered first by the jury to determine the

period of limitations and then, if there is a verdict for the

employee,     again   by   the   judge    to    determine    whether   to   award

liquidated damages.”       Alvarez Perez, 515 F.3d at 1162.            If a jury

finds that the employer acted willfully, then the court may not

find that the employer acted in good faith.             Id. at 1166.

     Plaintiffs argue that Defendants willfully violated the FLSA.

Defendants counter that they acted in good faith in classifying

the security guards and dancers, and they argue that Plaintiffs

cannot prove willfulness as a matter of law.                Plaintiffs, on the

other    hand,   contend    that   Defendants’      good     faith   affirmative

defense fails as a matter of law.              The present record is full of

genuine fact disputes on these issues.                At this stage in the

litigation, the Court may not weigh conflicting evidence or make

credibility determinations; that is the jury’s job.                    The Court

therefore denies the parties’ summary judgment motions on the

willfulness and good faith issues.


                                         15
        Case 4:17-cv-00116-CDL Document 60 Filed 02/14/19 Page 16 of 16



                                 CONCLUSION

     For the reasons set forth above, Defendants’ motion for

summary judgment (ECF No. 49) is granted in part and denied in

part.     Plaintiffs’ motion for summary judgment (ECF No. 50) is

granted in part and denied in part.          This action shall be set down

for trial during the Court’s September 2019 trial term.

     IT IS SO ORDERED, this 14th day of February, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                      16
